Citation Nr: 1737113	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefit purposes.


REPRESENTATION

Appellant is represented by:  National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2014, the Board denied the Veteran's claim for TDIU, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In      an August 2015 Joint Motion for Remand (Joint Motion), the parties agreed that    the Board failed to ensure that the Veteran received a contemporaneous VA examination with respect to his peripheral neuropathy and failed to provide an adequate statement of reasons or bases to support its rejection of the Veteran's testimony that numbness in his hands and feet prevented him from safely operating a motor vehicle.  The parties moved the Court to vacate the Board's December 2014 decision, and in an August 2015 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In February 2016, the Board remanded the claim to provide the Veteran with another VA examination.  Unfortunately, the Veteran passed away in May 2016.  Thereafter, the appellant, who is the Veteran's surviving spouse, filed a timely 
request to substitute.  In May 2017, the RO acknowledged the appellant as an eligible substitute claimant, and the case has been returned to the Board for further appellate action.  


FINDING OF FACT

The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU, for accrued benefit purposes, have been met. 38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will grant TDIU when the evidence shows that a veteran is precluded by    reason of a service-connected disability or disabilities from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Throughout the appeal period, service connection was in effect for coronary artery disease (CAD), evaluated as 60 percent disabling; diabetes mellitus type II with erectile dysfunction and onychomycosis, evaluated as 20 percent disabling; peripheral neuropathy of both upper and lower extremities, each evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and residuals of a fracture of the left first metacarpal, evaluated as noncompensably disabling.  The Veteran's combined disability rating was 80 percent.  Thus, the schedular criteria for TDIU were met throughout the period under review.  

The record shows that the highest level of education attained by the Veteran was a high school diploma.  Records received from the Social Security Administration indicate that the Veteran had experience working as a truck driver, taxi driver, security guard, bellman, retail clerk/cashier, groundskeeper, and laborer and that    he had not worked full-time since 2002.  During the August 2013 Board hearing, the Veteran testified that he had not been successful doing sedentary work because he had difficulty writing and spelling.  

A December 2010 VA heart examination report indicates that the Veteran's service-connected CAD resulted in dyspnea with mild exertion.  The examiner estimated the Veteran's activity level of more than three METs, but less than five METs, which is consistent with slow walking, light chores, and using a power mower.     The examiner indicated that the Veteran's CAD had mild to moderate effects         on chores, shopping, recreation, exercise, and sporting.  There was no effect on traveling, driving, or activities of daily living.

A May 2011 VA treatment record indicates that the Veteran reported falling daily due to weakness in his legs.  A physical examination of the lower extremities revealed decreased or absent sensation and multiple calluses.  The Veteran's        gait was unsteady, and muscle strength was degreased in both upper and lower extremities.  The treatment provider indicated that the Veteran needed mobility assistance and requested a motorized scooter.  The primary diagnosis was diabetes mellitus.  

The Veteran underwent a general VA medical examination in July 2011, during which the Veteran reported symptoms of chest pain, weakness, fatigue, and shortness of breath.  The examiner indicated that the Veteran's CAD affected occupational activities in the form of lack of stamina, weakness, and fatigue. It   was noted that the Veteran was unable to walk more than half a block and had pleuritic chest pain on a daily basis. With respect to his upper extremity peripheral neuropathy, the Veteran reported dropping things and difficulty with carrying and lifting.  With respect to his lower extremity peripheral neuropathy, the Veteran reported numbness, which increased with prolonged sitting and standing and made it difficult to walk for a period of time.  

The July 2011 VA examiner opined that the Veteran's service-connected disabilities  did not render him unable to secure or maintain gainful employment. In support of this, the examiner reasoned that although the Veteran's bilateral upper and lower extremity peripheral neuropathy caused numbness in the hands, feet, and ankles, the Veteran was still able to walk, transfer, and drive.  Therefore, peripheral neuropathy would not render the Veteran unable to perform light duty or sedentary work. The examiner indicated that the Veteran's diabetes had not resulted in any hospitalizations, and the Veteran was not following a restrictive diet and only checked his blood sugars on a weekly basis.  The examiner also indicated that the Veteran's primary contention was that his shortness of breath and chest pain rendered him unable to work; however, the examiner noted that clinical evaluations indicated that the Veteran's heart was not the cause of his chest pain, and that his pain was respiratory in origin (pleurisy plus chronic obstructive pulmonary disease secondary to years of cigarette smoking), rather than cardiac.  

An August 2011 VA diabetic foot examination revealed calluses and no sensation  in the feet.  During a September 2011 VA diabetes management appointment, the Veteran reported tingling in the hands and feet due to peripheral neuropathy.  It   was noted that he performed very little physical activity and had some issues with balance.  The treatment provider advised the Veteran to get 15 to 30 minutes of continuous physical activity, such as walking, three to five times a week.  In April 2012, the Veteran had extreme edema in both feet and ankles, which made it painful to walk.  The treatment provider noted that the Veteran was at a high risk of falling. An August 2012 VA treatment record shows diminished sensation in the lower extremities and pain on the upper plantar surface of the left foot.  The primary diagnosis was diabetes mellitus.  In September 2012, the Veteran complained of chest pain and shortness of breath at rest, tingling in his hands, and burning in his arms.  He also described his feet as "going to sleep" easily.  A December 2012 VA diabetic foot examination revealed calluses and tenderness to the touch.  A sensory examination revealed decreased sensation to four, out of five, of the tested sites.     A March 2013 VA treatment record indicates that the Veteran's diabetes was uncontrolled. An April 2013 VA diabetic foot examination showed that sensation was nearly absent in the lower extremities.  

The Veteran testified at the August 2013 Board hearing that his unemployability was primarily due to his service-connected CAD, but his physical activities were also limited by his diabetes.  He stated that his bilateral upper and lower extremity peripheral neuropathy caused difficulty driving because he was unable to feel the steering wheel with his hands or operate the pedals with his feet.  The Veteran's brother testified that the Veteran had not driven for several years and that he or the Veteran's other brother did all of the driving for the Veteran.  The Veteran asserted that it was impossible for him to work any job because he could not drive himself.  He also testified that his service-connected heart condition caused him to become light-headed, requiring him to rest every few hours.  The Veteran's brother affirmed that he observed the Veteran lie down in the middle of dinner or other activities.  

Subsequent VA treatment records show that in August 2013, the Veteran's gait was unsteady and muscle strength was decreased.  In October 2014, the Veteran began receiving in-home care, as he was unable to leave his house due to generalized weakness and fatigue.  In November 2014, the Veteran exhibited weakness in        the lower extremities and an unsteady gait.  In May 2013, he reported swollen feet and numbness in his hands.  An August 2015, it was noted that the Veteran spent most of his time in bed, pulses in his feet were weak, and sensation in the lower extremities was diminished. In January 2016, the Veteran's diabetes was noted 
to be uncontrolled, and he reported a history of dizziness and falling.  

In May 2017, a VA examiner reviewed the evidence of record and commented on the functional impairment caused by the Veteran's service-connected disabilities.  The examiner indicated that the Veteran's service-connected disabilities prevented the Veteran from performing moderate to strenuous work, but caused no limitations on light or sedentary work.  In support of this, the examiner reasoned that the Veteran's service-connected disabilities did not affect his ability to lift or carry up to 40 pounds, push up to 100 pounds, sit, stand for up to one hour, walk for up to      a half mile, drive, bend, twist, kneel, grasp, grip, reach, or climb two flights of stairs.  However, the opinion contained no discussion of the medical evidence of record.  

Upon review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities alone rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The record shows that the Veteran's chest pain, fatigue, weakness, and shortness of breath significantly limited his ability to perform any sort of physical labor.  The Board acknowledges that the July 2011 VA examiner opined that the Veteran's chest pain and shortness of breath were due to nonservice-connected respiratory disorders, rather than his service-connected CAD.  However, the Veteran was in receipt a 60 percent rating for CAD based a workload of more than three METs, but less than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, which is consistent with slow walking, light chores, and using a power mower.  Additionally, the Veteran testified that his bilateral upper and lower extremity peripheral neuropathy caused difficulty lifting and carrying and prevented prolonged standing, walking, and driving.  The medical evidence of record showed multiple complaints of numbness in the hands and     feet, absent sensation in the lower extremities, and lower extremity weakness, resulting in difficulty balancing and frequent falls.  Although the Veteran had several nonservice-connected disabilities that also affected his ability to work,      the record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities alone rendered him unable to secure or follow substantially gainful employment.  Therefore, after resolving reasonable doubt in favor of the appellant, the Board finds that a TDIU is warranted.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to a TDIU, for accrued benefit purposes, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


